Name: 2014/345/EU: Commission Decision of 6 June 2014 amending Decision 2012/481/EU establishing the ecological criteria for the award of the EU Ecolabel for printed paper (notified under document C(2014) 3590) Text with EEA relevance
 Type: Decision
 Subject Matter: technology and technical regulations;  electronics and electrical engineering;  marketing;  environmental policy;  wood industry
 Date Published: 2014-06-11

 11.6.2014 EN Official Journal of the European Union L 170/64 COMMISSION DECISION of 6 June 2014 amending Decision 2012/481/EU establishing the ecological criteria for the award of the EU Ecolabel for printed paper (notified under document C(2014) 3590) (Text with EEA relevance) (2014/345/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 66/2010 of the European Parliament and of the Council of 25 November 2009 on the EU Ecolabel (1), and in particular 8(2) thereof, After consulting the European Union Eco-Labelling Board, Whereas: (1) Commission Decision 2012/481/EU (2) excludes board substrates above 400 g/m2 from the scope, as that Decision requires that printed paper products are printed only on paper bearing the EU Ecolabel as established in Commission Decision 2011/333/EU (3) or in Commission Decision 2012/448/EU (4). However, certain product categories, such as pads, notebooks, exercise books, spiral-bound notebooks and calendars with covers, included in the scope of Decision 2012/481/EU, entail the use of paperboard substrates which exceed 400 g/m2. Therefore, the implementation of the criteria for certain products has been impossible. (2) The scope of Commission Decision 2014/256/EU (5) includes stationery paper products that consist of at least 70 % by weight of paper, paperboard or paper-based substrates and establishes requirements for board substrates with a basis weight higher than 400 g/m2. (3) The measures provided for in this Decision are in accordance with the opinion of the Committee set up by Article 16 of Regulation (EC) No 66/2010. (4) Decision 2012/481/EU should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2012/481/EU is amended as follows: (1) in Article 1, paragraph 1 is replaced by the following: 1. The product group printed paper  shall comprise any printed paper product that consist of at least 90 % by weight of paper, paperboard or paper-based substrates, except for books, catalogues, booklets or forms that shall consist of at least 80 % by weight of paper or paperboard or paper-based substrates. Inserts, covers and any printed paper part of the final printed paper shall be considered to form part of the printed paper product.; (2) in paragraph 3 of Article 1, point (c) is replaced by the following: (c) folders, envelopes, ring binders and stationery paper products.; (3) in Article 2, point (1) is replaced by the following: (1) Books  means yarn-bound and/or glue-bound printed paper products with hard or soft covers, such as school books, fiction or non-fiction books, reports, handbooks and paperbacks. Books  do not include journals, brochures, magazines, catalogues published on a regular basis and annual reports.; (4) in Article 2, point (9) is replaced by the following: (9) A printed paper product  means the product resulting from the processing of a printing material. The processing consists of printing onto paper. In addition to printing, the processing may include finishing, for example folding, stamping and cutting or assembling, using glue, binding, yarn-binding. Printed paper products include newspapers, advertising materials and news-sheets, journals, catalogues, books, leaflets, brochures, posters, business cards and labels.; (5) Criterion 3 in Annex to Decision 2012/481/EU is amended: Criterion 3  Recyclability The printed paper product shall be recyclable. The printed paper shall be de-inkable and the non-paper components of the printed paper product shall be easily removable to ensure that those components will not hinder the recycling process. (a) Wet strength agents may be used only if the recyclability of the finished product can be proved. (b) Adhesives may be used only if their removability can be proved. (c) Coating varnishes and lamination, including polyethene and/or polyethene/polypropylene, may be used only for covers of books, magazines and catalogues. (d) The de-inkability shall be proved. Assessment and verification: the applicant shall provide the test result of the recyclability for wet strength agents and removability for adhesives. The reference test methods are PTS method PTS-RH 021/97 (for wet strength agents), INGEDE Method 12 (for non-soluble adhesive removability), or equivalent test methods. The de-inkability shall be proven by using the Deinking Scorecard  (6) of the European Recovered Paper Council or equivalent test methods. Testing shall be performed on three types of paper: uncoated, coated and surface-sized paper. If a type of printing ink is only sold for one or two specific types of paper, it is sufficient to test the paper type(s) in question. The applicant shall provide a declaration that coated and laminated printed paper products are in compliance with point 3(c). Where a part of a printed paper product is easily removable (for instance a plastic cover), the recyclability test may be made without this component. The easiness of removal of the non-paper components shall be proven via a declaration of the paper collecting company, the recycling company or an equivalent organisation. Test methods shown by a competent and independent third party as giving equivalent results may also be used. (6) Assessment of Print Product Recyclability  Deinkability Score  User's Manual, www.paperrecovery.org, Publications ." Article 2 This Decision is addressed to the Member States. Done at Brussels, 6 June 2014. For the Commission Janez POTOÃ NIK Member of the Commission (1) OJ L 27, 30.1.2010, p. 1. (2) Commission Decision 2012/481/EU of 16 August 2012 establishing the ecological criteria for the award of the EU Ecolabel for printed paper (OJ L 223, 21.8.2012, p. 55). (3) Commission Decision 2011/333/EU of 7 June 2011 establishing the ecological criteria for the award of the EU Ecolabel for copying and graphic paper (OJ L 149, 8.6.2011, p. 12). (4) Commission Decision 2012/448/EU of 12 July 2012 establishing the ecological criteria for the award of the EU Ecolabel for newsprint paper (OJ L 202, 28.7.2012, p. 26). (5) Commission Decision 2014/256/EU of 2 May 2014 establishing the ecological criteria for the award of the EU Ecolabel for converted paper products (OJ L 135, 8.5.2014, p. 24).